Fourth Court of Appeals
                                San Antonio, Texas
                                    February 14, 2020

                                   No. 04-20-00038-CR

                              Clovis Douglas COOPER, Jr.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 274th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 19-2105-CR-B
                         Honorable Gary L. Steel, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
appellant’s brief is due on or before March 23, 2020.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2020.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court